Case 1:19-cv-01905-JPH-MPB Document 49 Filed 05/05/20 Page 1 of 3 PageID #: 735




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

SUSAN SCOTT,                                  )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )   No. 1:19-cv-01905-JPH-MPB
                                              )
MARION COMMUNITY SCHOOLS,                     )
                                              )
                          Defendant.          )


             ORDER DENYING PLAINTIFF’S MOTION FOR COUNSEL

       Ms. Scott has filed motions for appointment of counsel. Dkt. 35; dkt. 41.

       Litigants in federal civil cases do not have a constitutional or statutory

 right to court-appointed counsel. Walker v. Price, 900 F.3d 933, 938 (7th Cir.

 2018). Instead, 28 U.S.C. § 1915(e)(1) gives courts the authority to “request”

 counsel. Mallard v. United States District Court, 490 U.S. 296, 300 (1989). As a

 practical matter, there are not enough lawyers willing and qualified to accept a

 pro bono assignment in every pro se case. See Olson v. Morgan, 750 F.3d 708,

 711 (7th Cir. 2014) (“Whether to recruit an attorney is a difficult decision:

 Almost everyone would benefit from having a lawyer, but there are too many

 indigent litigants and too few lawyers willing and able to volunteer for these

 cases.”).

       Because Ms. Scott has made reasonable efforts to obtain counsel on her

 own, see dkt. 41, the Court must ask, “‘given the difficulty of the case, does the

 plaintiff appear competent to litigate it [herself]?’” Walker, 900 F.3d at 938



                                          1
Case 1:19-cv-01905-JPH-MPB Document 49 Filed 05/05/20 Page 2 of 3 PageID #: 736




 (quoting Pruitt v. Mote, 503 F.3d 647, 654–55 (7th Cir. 2007)). To decide this

 question, the Court considers “‘whether the difficulty of the case—factually and

 legally—exceeds the particular plaintiff’s capacity as a layperson to coherently

 present it to the judge or jury himself.’” Olson, 750 F.3d at 712 (quoting Pruitt,

 503 F.3d at 655). These questions require an individualized assessment of the

 plaintiff, the claims, and the stage of litigation.

       Ms. Scott brings claims for hostile work environment and retaliation. Ms.

 Scott graduated from high school. She can read and write English. Her

 complaint and other motions demonstrate her ability to make clear, coherent

 arguments in support of the relief she seeks. Ms. Scott asserts that it has been

 difficult to litigate this case because she is very stressed and has migraines.

       The factual and legal issues presented by this case are not so complex

 that Ms. Scott will be unable to file a response to the defendant’s motion for

 summary judgment without an attorney. Unfortunately, as noted above, pro se

 plaintiffs face many obstacles when filing lawsuits, but there are simply not

 enough volunteer lawyers to appoint in every case. If Ms. Scott requires

 additional time to prepare her response, she may file a motion seeking

 additional time.

       Accordingly, Ms. Scott’s motions for appointment of counsel, dkt. [35],

 [41], are DENIED without prejudice. Should these circumstances change, the

 Court will consider a renewed motion. In the meantime, Ms. Scott should

 continue to attempt to recruit counsel on her own.




                                           2
Case 1:19-cv-01905-JPH-MPB Document 49 Filed 05/05/20 Page 3 of 3 PageID #: 737




 SO ORDERED.

 Date: 5/5/2020



 Distribution:

 SUSAN SCOTT
 203 W. Howard Street
 Sims, IN 46986

 Brent R. Borg
 CHURCH CHURCH HITTLE & ANTRIM (Fishers)
 bborg@cchalaw.com

 Kevin S. Smith
 CHURCH CHURCH HITTLE & ANTRIM (Fishers)
 ksmith@cchalaw.com




                                      3
